
	

113 S2167 IS: Computer Science Career Education Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2167
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a grant program for career education in computer science. 
	
	
		1.Short title
			This Act may be cited as the
		  Computer Science Career Education Act of 2014.2.DefinitionsIn this Act:(1)Eligible partnershipThe term eligible partnership means a consortium between or among at least 1 local educational agency, at least 1 institution of
			 higher education, and representatives of the community, including
			 nonprofit organizations, local or regional employers (including State
			 agencies) with a documented workforce need in the computer science sector,
			 workforce investment boards or other entities providing employment
			 services, regional economic development organizations, industry
			 associations, representatives of labor organizations, or central labor
			 coalitions, where appropriate, and parents and students.(2)Institution of higher educationThe term institution of higher education means—(A)an institution of higher education as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001); or(B)a postsecondary vocational institution as defined in section 102(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1002(c)).(3)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).(4)SecretaryThe term Secretary means the Secretary of Education.(5)State educational agencyThe term State educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).3.Establishment of grant program(a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants, on a
			 competitive basis, to eligible partnerships to enable such
			 partnerships to develop and operate a 4- or 6-year computer science career
			 education program.(b)Application(1)In generalEach eligible partnership that desires to receive a grant under this Act shall submit an
			 application
			 to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.(2)ContentEach application submitted under paragraph (1) shall—(A)describe the eligible partners and partnership, the roles and responsibilities of each partner, and
			 a demonstration of each partner’s ability to support the proposed program;(B)describe how the eligible partnership will implement a computer science career education program,
			 as
			 described in subsection (c);(C)ensure funding under the grant program is spent in a coordinated manner with other local
			 resources;(D)describe the State or local workforce shortages, as determined by the relevant State agency in
			 charge of workforce data, in the computer science sector;(E)make information, including career guidance and advisement resources, available about the program;(F)ensure non-duplication of the partnership's development of computer science career education
			 programs;(G)ensure equitable access to the program; and(H)demonstrate alignment of the partnership's computer science career education program to the
			 State or local computer science sector.(c)Content of computer science career education programAn eligible partnership that receives a grant under this Act shall use the grant funds to develop
			 and
			 operate a 4- or 6-year computer science career
			 education program that—(1)includes the development of computer science programs for both secondary education and
			 postsecondary education that—(A)are aligned with rigorous computer science standards for
			 kindergarten through grade 12 computer science education;(B)link secondary schools and institutions of higher education through non-duplicative
			 sequences of courses in computer science career fields, including the
			 investigation of opportunities for secondary students to enroll
			 concurrently in secondary and postsecondary course­work;(C)use, if appropriate and available, work-based or worksite learning in conjunction with business;(D)use educational technology and distance learning, as appropriate, to involve all of the partners in
			 the eligible
			 partnership more fully in the development and operation of the
			 programs;(E)stay current with the needs, expectations, and methods of business; and(F)create innovative opportunities for students that lead to student attainment of industry-recognized
			 credentials;(2)includes professional development for teachers that—(A)is designed to prepare teachers to teach the fundamental concepts of computer science using
			 effective teaching methods for all students;(B)provides for joint training for teachers in the eligible partnership, including between secondary
			 and
			 postsecondary teachers and core academic teachers and career and technical
			 education teachers at both the secondary level  and postsecondary level;(C)is designed to ensure that teachers and administrators are aware of current career pathways and the
			 needs and expectations of business and industry;(D)focuses on training postsecondary and secondary education faculty in the use of contextual and
			 applied curricula
			 and instruction; and(E)if needed, ensures secondary school teachers are qualified to teach postsecondary courses in the
			 secondary
			 school according to articulation agreements;(3)includes career and academic counseling for the students that—(A)provides information to students regarding available computer science career education programs;(B)supports student progress in completing computer science career education programs;(C)provides labor market information on local, State, regional, and national computer science
			 employment
			 opportunities, such as occupation demand, education requirements, and
			 expected compensation; and(D)tracks student placement in appropriate employment, or transfer to an institution of
			 higher education; and(4)provides equal access to the full range of career education programs, to individuals who are
			 members
			 of underrepresented groups and special populations, including the
			 development of program services appropriate to the needs of special
			 populations.(d)Additional authorized activitiesAn eligible partnership that receives a grant under this Act may use the grant funds to—(1)provide for the acquisition of computer equipment, software, and software licenses to directly
			 develop and support a computer science program;(2)acquire technical assistance from State or local entities that have designed, established, and
			 operated career education programs that have effectively used educational
			 technology and distance learning in the delivery of curricula and services
			 and in the articulation process; and(3)establish articulation agreements with institutions of higher education, and cooperative agreements
			 with labor organizations, or business located inside or outside the State
			 and served by the eligible partnership, especially with regard to using
			 distance
			 learning and educational technology to provide for the delivery of
			 services and programs.
				
